 


109 HR 2672 IH: North American Cooperative Security Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2672 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Ms. Harris (for herself, Mr. Pearce, and Mr. Shays) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committees on Armed Services and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of State and the Secretary of Homeland Security to establish a program to enhance the mutual security and safety of the United States, Canada, and Mexico, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the North American Cooperative Security Act. 
2.Purpose of North American security initiative The Secretary of State shall enhance the mutual security and safety of the United States, Canada, and Mexico by providing a framework for better management, communication, and coordination between the governments of such countries. 
3.Improving the exchange of information on North American security 
(a)ReportNot later than six months after the date of enactment of this Act, and every six months thereafter, the Secretary of State, in coordination with the Secretary of Homeland Security and the Secretary of Defense, shall submit to the appropriate congressional committees listed under subsection (b) a joint report described under subsection (c) that contains a description of the efforts to carry out this Act. 
(b)Appropriate congressional committeesThe appropriate congressional committees referred to in subsection (a) are the following: 
(1)The Committee on International Relations of the House of Representatives. 
(2)The Committee on Foreign Relations of the Senate. 
(3)The Committee on Homeland Security of the House of Representatives. 
(4)The Committee on Homeland Security and Governmental Affairs of the Senate. 
(5)The Committee on Armed Services of the House of Representatives. 
(6)The Committee on Armed Services of the Senate.  
(c)ContentsA report submitted under subsection (a) shall contain a description of each of the following: 
(1)Security and the movement of goodsThe progress of the development and expansion of public-private partnerships to secure the supply chain of goods coming into North America and to expedite the movement of low-risk goods, including the status of— 
(A)the Fast and Secure Trade program (referred to in this subsection as FAST program) at major international border crossings between the United States and Canada, and the progress made in implementing the FAST program at all remaining international commercial border crossings between the United States and Canada, Mexico; 
(B)marketing programs by the Department of State and the Department of Homeland Security to promote enrollment by eligible individuals and companies in the FAST program; 
(C)ways and means of increasing participation in the FAST program; and 
(D)the implementation of the FAST program at international border crossings between the United States and Mexico. 
(2)Cargo security and movement of goodsThe progress made in developing and implementing a North American cargo security strategy that creates a common security perimeter around the United States, Canada, and Mexico by enhancing technical assistance for programs and systems to support advance reporting and risk management of cargo data, improved integrity measures through automated collection of fees, and advance technology to rapidly screen cargo. 
(3)Border wait timesThe progress made by the Secretary of State and Secretary of Homeland Security, in consultation with national, provincial, and municipal governments, to— 
(A)reduce waiting times at international border crossings through low-risk land ports of entry facilitating programs, including the status of the Secure Electronic Network for Travelers Rapid Inspection program (referred to in this section as the SENTRI program) and the NEXUS program— 
(B)measure and report wait times for commercial and non-commercial traffic at the land ports of the United States, Canada, and Mexico, and establish compatible performance standards for operating under normal security alert conditions; and 
(C)identify, develop, and deploy new technologies to— 
(i)further advance the shared security goals of the United States, Canada, and Mexico; and 
(ii)promote the legitimate flow of both people and goods across these international borders. 
(4)Border infrastructureEfforts to pursue joint investments in and protection of border infrastructure, including— 
(A)priority ports of entry; 
(B)plans to expand dedicated lanes and approaches and improve border infrastructure in order to meet the objectives of the FAST program; 
(C)the development of a strategic plan for expanding the number of dedicated FAST program lanes at major crossings at the international border between the United States and Mexico; and 
(D)an inventory of border transportation infrastructure at major transportation corridors between the United States and Canada and the United States and Mexico. 
(5)Security clearances and document integrityThe development of enrollment, security, technical, and biometric standards for the issuance, authentication, and validation of secure documents, including— 
(A)technical and biometric standards based on best practices and consistent with international standards for the issuance, authentication, and validation of travel documents, including— 
(i)passports; 
(ii)visas; and 
(iii)permanent resident cards; 
(B)working with Canada and Mexico to encourage foreign countries to enact laws controlling alien smuggling and trafficking, the use and manufacture of fraudulent travel documents, and information sharing; 
(C)applying incentives and support to ensure that other countries meet proper travel document standards and are equally committed to travel document verification before transit to other countries, including the United States; and 
(D)providing technical assistance to Canada and Mexico for the development and maintenance of a national database built upon identified best practices for biometric standards associated with visa and travel documents. 
(6)Immigration and visa managementThe progress on efforts to share information concerning high-risk individuals who might attempt to travel to the United States, Canada, or Mexico, including— 
(A)immigration lookout data on high risk individuals through the implementation of the Statement of Mutual Understanding on Information Sharing, that was signed by the United States and Canada in February 2003; and 
(B)immigration fraud trends and analysis, including asylum and document fraud. 
(7)Visa policy coordination and immigration securityThe progress made by the United States, Canada, and Mexico to enhance North American security by cooperating on visa policies and identifying best practices regarding immigration security, including— 
(A)enhancing consultation among visa issuing officials at consulates or embassies of the United States, Canada, and Mexico throughout the world to share information, trends, and best practices on visa flows; 
(B)comparing the procedures and policies of the United States and Canada with respect to visitor visa processing, including— 
(i)application processes; 
(ii)interview policies; 
(iii)general screening procedures; 
(iv)visa validities; 
(v)quality control measures; and 
(vi)access to appeal or review of such procedures and policies; 
(C)converging the list of visa waiver countries; 
(D)providing technical assistance for the development and maintenance of a national database built upon identified best practices for biometric standards associated with immigration violators; 
(E)developing and implementing a North American immigration security strategy that works toward the development of a common security perimeter by enhancing technical assistance for programs and systems to support advance automated reporting and risk targeting of international passengers; 
(F)the progress made toward sharing information concerning lost and stolen passports on a real-time basis among immigration or law enforcement officials of the United States, Canada, and Mexico; and 
(G)the progress made by the Department of State in collecting ten fingerprints from all visa applicants. 
(8)North American visitor overstay programThe progress made to implement parallel entry and exit tracking systems between the United States and Canada— 
(A)to share information on third country nationals who have overstayed in either country; and 
(B)that respect the privacy laws of each such country. 
(9)Terrorist watch listsThe progress made to enhance the capacity of the United States to combat terrorism through the coordination of counterterrorism efforts, including— 
(A)establishing bilateral agreements between the United States and Canada and between the United States and Mexico to govern the sharing of terrorist watch list data and to comprehensively enumerate the uses of such data by the United States, Canada, and Mexico; 
(B)establishing appropriate linkages between the United States Terrorist Screening Center and both Canada and Mexico; and 
(C)working to explore and negotiate with foreign governments concerning the establishment of a multilateral watch list mechanism that would facilitate direct coordination between a country that identifies an individual as an individual included on a watch list, and a country that owns such list, including procedures that satisfy the security concerns and are consistent with the privacy and other laws of each participating country. 
(10)Money laundering, income tax evasion, currency smuggling, and alien smugglingThe progress made to improve information sharing and law enforcement cooperation in organized crime, including— 
(A)in areas of currency smuggling, money laundering, alien smuggling and trafficking in alcohol, firearms, and explosives; 
(B)implementing the Canada-United States Firearms Trafficking Action Plan; 
(C)the feasibility of formulating a firearms trafficking action plan between the United States and Mexico; 
(D)developing a joint threat assessment on organized crime between the United States and Canada; 
(E)the feasibility of formulating a joint threat assessment on organized crime between the United States and Mexico; 
(F)developing mechanisms to exchange information on findings, seizures, and captures of individuals transporting undeclared currency; and 
(G)developing and implementing a plan to combat the transnational threat of illegal drug trafficking. 
(11)Counterterrorism programsEnhancements to counterterrorism coordination, including— 
(A)reviewing existing counterterrorism efforts and coordination between United States, Canada, and Mexico to maximize effectiveness; and 
(B)identifying best practices regarding the sharing of information and intelligence with United States, Canada, and Mexico. 
(12)Law enforcement cooperationThe enhancement of law enforcement cooperation between United States, Canada, and Mexico through enhanced technical assistance for the development and maintenance of a national database built upon identified best practices for biometric standards associated with known or suspected criminals or terrorists, including— 
(A)exploring the formation of law enforcement teams that include personnel from the United States and Mexico, and appropriate procedures from such teams; and 
(B)assessing the threat and risk of the use of the St. Lawrence Seaway System, the Great Lakes, and the Gulf of Mexico by known or suspected criminals or terrorists and developing appropriate marine enforcement programs based on the integrated border team framework. 
(13)Biosecurity cooperationThe progress made to increase and promote cooperation between United States, Canada, and Mexico in the analysis and assessments of intentional threats to biosecurity, naturally occurring threats to biosecurity, and the prevention and response capacity of the United States to respond to such threats, including— 
(A)mapping relationships among key regulatory and border officials to ensure effective cooperation in planning and responding to a biosecurity threat; and 
(B)working jointly with Mexico and Canada in support of the Public Health Security and Bioterrorism Preparedness and Response Act of 2002 (Public Law 107–188; 116 Stat. 594) to develop a regime that employs a risk management approach to the movement of foods and food products in the United States, Canada, and Mexico and across the borders of such countries, and which builds upon and harmonizes with customs processes. 
(14)Protection against nuclear and radiological threatsThe progress made to increase cooperation between the United States, Canada, and Mexico to prevent nuclear and radiological smuggling, including— 
(A)identifying opportunities to increase cooperation to prevent smuggling of nuclear or radioactive materials, including improving export controls for all materials identified on the high-risk sources list maintained by the International Atomic Energy Agency; 
(B)working collectively with other countries to install radiation detection equipment at foreign land crossings to examine cargo destined for the United States, Canada, or Mexico; 
(C)enhancing border controls through effective technical cooperation and other forms of cooperation to— 
(i)prevent the smuggling of radiological materials; and 
(ii)examine related next-generation equipment; 
(D)enhancing physical protection of nuclear facilities in the United States, Canada, and Mexico through effective technical and other forms of cooperation; and 
(E)developing a program for physical protection for nuclear installations in Mexico that increases the level of the nuclear security culture of those individuals responsible for the physical protection of nuclear installations and the transport of nuclear material. 
(15)Emergency management cooperationThe progress made regarding the appropriate coordination of systems between the United States, Canada, and Mexico for planning and operational standards for emergency management, including the development of an interoperable communications system or the appropriate coordination of existing systems for such countries for cross-border incident management. 
(16)Cooperative energy policyThe progress of efforts to— 
(A)increase reliable energy supplies for the needs and development of the United States, Canada, and Mexico; 
(B)streamline and update regulations concerning energy; 
(C)promote energy efficiency, conservation, and technologies; 
(D)work with Canada and Mexico to develop a North American energy alliance to bolster the collective security of the United States, Canada, and Mexico by increased reliance on North American energy sources; and 
(E)work with Mexico to— 
(i)increase Mexico’s crude oil and natural gas production by obtaining the technology and financial resources needed by Mexico for energy sector development; 
(ii)attract sufficient private direct investment in the upstream sector, within the constitutional framework of Mexico, to foster the development of additional crude oil and natural gas production; and 
(iii)attract sufficient private direct investment in the downstream sector, within the domestic legal framework of Mexico, to foster the development of additional domestic refining capacity to reduce costs for consumers and to move Mexico toward self-sufficiency in meeting its domestic energy needs. 
(17)Feasibility of common external tariff and development assistance to the economy of MexicoThe progress of efforts to determine the feasibility of— 
(A)harmonizing external tariffs with Mexico on a sector-by-sector basis to the lowest prevailing rate consistent with multilateral obligations, with the goal of creating a long-term common external tariff; 
(B)accelerating and expanding the implementation of existing smart border actions plans to facilitate intra-North American travel and commerce; 
(C)working with Mexican authorities to devise policies designed to stimulate the Mexican economy that— 
(i)attracts investment; 
(ii)stimulates growth; and 
(iii)commands broad public support and provides for Mexicans to find jobs in Mexico; and 
(D)working to support the development of Mexican industries, job growth, and appropriate improvements to social services. 
4.Information sharing agreementsThe Secretary of State, in coordination with the Secretary of Homeland Security and the appropriate officials representing the Government of Mexico, is authorized to negotiate an agreement with Mexico to— 
(1)cooperate in impeding the ability of third country nationals from using Mexico as a transit corridor for unauthorized entry into the United States; and 
(2)provide technical assistance to support stronger immigration control at the border with Mexico. 
5.Improving the security of Mexico's southern border 
(a)Technical assistanceThe Secretary of State, in coordination with the Secretary of Homeland Security, appropriate officials representing the Canadian Department of Foreign Affairs, and appropriate officials representing the Government of Mexico, shall establish a program to— 
(1)assess the specific needs of Guatemala and Belize in maintaining the security of the borders of such countries; 
(2)use the assessment made under paragraph (1) to determine the financial and technical support needed by Guatemala and Belize from the United States, Canada, and Mexico to meet such needs; 
(3)provide technical assistance to Guatemala and Belize to secure issuance of passports and travel documents by such countries; and 
(4)encourage Guatemala and Belize to— 
(A)control alien smuggling and trafficking; 
(B)prevent the use and manufacture of fraudulent travel documents; and 
(C)share relevant information with the United States, Canada, and Mexico. 
(b)ImmigrationThe Secretary of Homeland Security, in consultation with the Secretary of State, appropriate officials representing the Government of Guatemala, and appropriate officials representing the Government of Belize, shall provide robust law enforcement assistance to Guatemala and Belize that specifically addresses migratory issues to increase the ability of Guatemala and Belize to dismantle human smuggling organizations and gain tighter control over the shared border between Guatemala and Mexico and Belize and Mexico. 
(c)Border security between Mexico and Guatemala and BelizeThe Secretary of State, in consultation with the Secretary of Homeland Security, the appropriate officials representing the Government of Mexico, appropriate officials representing the Government of Guatemala, and appropriate officials representing the Government of Belize shall establish a program to provide needed equipment, technical assistance, and vehicles to manage, regulate, and patrol the international border between Mexico and Guatemala and between Mexico and Belize. 
(d)Tracking Central American gangsThe Secretary of State, in coordination with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, appropriate officials representing the Government of Mexico, appropriate officials representing the Government of Guatemala, appropriate officials representing the Government of Belize, and appropriate officials representing the governments of other Central American countries, shall— 
(1)assess the direct and indirect impact on the United States and the countries of Central America as a result of deporting from the United States violent criminal aliens back to such countries; 
(2)establish a program and database to track Central American gang activities, focusing on the identification of returning criminal deportees; 
(3)devise an agreed-upon mechanism for notification to such countries regarding such deportations prior to deportation and for support for reintegration of deportees; and 
(4)devise an agreement to share all relevant information with the appropriate government agencies of Mexico and the appropriate government agencies of such countries. 
(e)Aerial interdiction of narcotrafficking through Central America and PanamaThe Secretary of State shall examine the feasibility of entering into an agreement with Panama and with other Central American countries regarding the establishment of an aerial interdiction program that in similar contexts is commonly referred to as Airbridge Denial. 
6.North American defense institutions 
(a)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall examine the feasibility of— 
(1)strengthening institutions for consultations on defense issues among the United States, Canada, and Mexico specifically through— 
(A)the Joint Interagency Task Force South; 
(B)the Permanent Joint Board on Defense; 
(C)joint-staff talks; and 
(D)senior Army border talks; 
(2)proposing mechanisms to reach agreements with Canada and Mexico regarding contingency plans for responding to threats along the international borders of the United States; 
(3)in consultation with Canada and Mexico, and with input from the United States Northern Command— 
(A)developing bilateral and trilateral capabilities and coordination mechanisms to address common threats along shared borders; and 
(B)working cooperatively to clearly limit the term threats to encompass only military or defense-related threats, rather than other threats to homeland security; 
(4)offering technical support to willing regional parties to maintain airspace security, including consultation mechanisms with the Joint Interagency Task Force and the North American Aerospace Defense Command, to improve security in the North American and Central American airspace; and 
(5)proposing mechanisms to strengthen communication information and intelligence sharing on defense issues among the United States, Canada, and Mexico. 
7.RepatriationThe Secretary of State shall— 
(1)offer incentives, and negotiate with, other countries to accept the International Civil Aviation Organization Annex 9 one-time travel document provided by the United States in lieu of official travel documents if an inadmissible alien has not presented official travel documents or has presented fraudulent ones; and 
(2)provide the proper support necessary to facilitate the removal of inadmissible aliens from the United States and their repatriation in, or reinstatement by, their country of nationality or last country of habitual residence, with a focus on criminal aliens who are considered particularly dangerous or who are potential terrorists. 
 
